Citation Nr: 9903653	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from November 1968 to 
November 1971.  This case was last before the Board in July 
1997, when it was remanded for further development of the 
evidence.  

By rating action in October 1998, the RO denied additional 
claims by the appellant seeking service connection for 
multiple disabilities.  The record returned to the Board does 
not reflect a timely notice of disagreement by the appellant 
with respect to that recent action by the RO, following 
notification thereof in November 1998.  


REMAND

The record reveals that the appellant served in Vietnam from 
May 1969 to November 1970, during which time he claims he 
sustained a neck injury which he believes was the onset of 
his current cervical spine disability (degenerative joint 
disease and several bulging cervical discs).  Unfortunately, 
his service medical records pertaining to this period are not 
currently available, although service medical records dating 
from before and after his Vietnam service, including the 
report of his service separation physical examination in 
August 1971, are of record.  

The appellant has frequently expressed great bitterness 
concerning the absence of such service medical records, and 
he has pointed out the fact that he is the recipient of a 
Purple Heart Medal.  The available service medical records 
were sent to the RO by the National Personnel Records Center 
(NPRC) in April 1972.  The record does not indicate that the 
RO ever followed up by requesting that the NPRC to make an 
additional search for any missing records, although some sort 
of computer-generated contact was initiated in March 1994, 
the results of which are unclear to the Board.  Every effort 
should be made to obtain any such records; if all searches 
prove futile, then the appellant is entitled to an 
explanation of the steps taken to locate any missing records 
and why further searches are not be justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 (1992).  

Efforts to obtain private medical records pertaining to the 
treatment of the appellant's neck disability shortly after 
service have largely proven fruitless, due to the great 
amount of time which has elapsed.  However, the appellant has 
mentioned that he received private medical treatment for his 
neck disability in the post-service era under a Workers' 
Compensation claim for benefits while working as a carpenter.  
(See, e.g., VA Form 21-4138, dated in September 1994; see 
also VA Physical Therapy outpatient treatment record, dated 
August 2, 1993.)  This possible source of information should 
be investigated further, with the appellant's active 
assistance.  

Accordingly, this case is remanded for the following further 
actions:  

1.  The RO should again attempt to obtain 
the appellant's complete service medical 
records, through official channels, 
especially those pertaining to his 
Vietnam tour of duty.  Every effort 
should be made to locate these records; 
if they still cannot be located after 
another search, then the procedural 
directives set forth in Dixon, 3 Vet. 
App. at 263-64 should be accomplished.  

2.  At the same time, the RO should also 
attempt to locate and obtain any records, 
especially underlying medical records, 
pertaining to claims filed by the 
appellant for Workers' Compensation 
benefits since his discharge from service 
in 1971.  The appellant should be asked 
to provide the RO all necessary 
assistance in locating and obtaining 
these records, and he should be informed 
of the provisions of 38 C.F.R. § 3.158(a) 
(1998) and the fact that, if he wishes 
help with his claim, he cannot passively 
wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining putative evidence.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1997); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

3.  After all of the requested 
development has been completed, the RO 
should again review all of the relevant 
evidence and readjudicate the claim 
seeking service connection for a cervical 
spine disability.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The Board observes in connection with this case that the U.S. 
Court of Veterans Affairs (Court) has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order 
and it imposes on VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


